DETAILED ACTION
This action is in response to applicant’s amendment filed on 15 July 2022.  Claims 31-52 are now pending in the present application and claims 1-30 are cancelled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
14 July 2022
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cavalcanti et al.  (hereinafter Cavalcanti) (US 2018/0160424 A1).
Regarding claims 31, 37, 43, and 47-52, Cavalcanti discloses a method, performed in a core network associated with a radio access network (RAN), for scheduling RAN resources according to a transmission schedule associated with an external network { (see pg. 2, [0024, 0029]; Fig. 2) }, the method comprising: 
receiving, from the external network, a transmission schedule associated with a time- sensitive data stream, wherein the time-sensitive data stream is a data stream of a Time-Sensitive Network (TSN) { (see pg. 2, [0029]; pg. 1, [0016]; Fig. 2), where the system provides a TSN with TSN flows and traffic streams }; 
sending, to the RAN, a request to allocate radio resources for communication of the data stream between the RAN and a user equipment (UE), wherein the request further comprises information related to the transmission schedule { (see pg. 3, [0041]; Figs. 1-6) }; and 
receiving, from the RAN, a response indicating whether radio resources can be allocated to meet the transmission schedule associated with the data stream { (see pg. 3, [0045]; Figs. 1-6) }.
Regarding claims 32, 38, and 44, Cavalcanti discloses the method of claim 31, wherein: the external network comprises the TSN; the method is performed by an access management function (AMP) in a 5G core network (5GC); and the transmission schedule comprises cycle times and gate control lists for one or more traffic classes comprising the data stream { (see pp. 2-3, [0033]; pg. 1, [0016]; pg. 3, [0041]; Figs. 1-6), where the system provides 5G communication }.
Regarding claims 33 and 39, Cavalcanti discloses the method of claim 31, wherein the information related to the transmission schedule includes one or more of the following: an identifier of the UE; identifiers of one or more quality-of-service (QoS) flows associated with the data stream; and for each of the identified QoS flows, one or more of the following QoS requirements: one or more time windows during which the data stream is required to be transmitted; and an initial time window and a periodicity that identifies subsequent time windows { (see pg. 2, [0029]; pg. 1, [0016]; pg. 3, [0041]; Fig. 2) }.
Regarding claims 34, 40, and 45, Cavalcanti discloses the method of claim 33, wherein: the response includes one of more of the following: a first indication of one or more further time windows during which radio resources can be allocated, when the response indicates that radio resources cannot be allocated to meet the transmission schedule associated with the data stream; and a second indication whether the one or more QoS requirement for each of the QoS flows can be met; and the method further comprises determining whether the transmission schedule can be met based on the included first indication and/or second indication { (see pg. 2, [0029]; pg. 1, [0016]; pg. 3, [0041]; Fig. 2) }.
Regarding claim 35, Cavalcanti discloses the method of claim 31, further comprising sending, to the external network, an indication of whether the transmission schedule can be met { (see pg. 2, [0029]; pg. 1, [0016]; pg. 3, [0041]; Fig. 2) }.
Regarding claim 36, Cavalcanti discloses the method of claim 31, wherein one of the following applies: the transmission schedule is received from the external network and the radio resources are for downlink communication from the RAN to the UE; or the transmission schedule is received from the UE and the radio resources are for uplink communication from the UE to the RAN { (see pg. 2, [0029]; pg. 1, [0016]; pg. 3, [0041]; Fig. 2) }.
Regarding claim 41, Cavalcanti discloses the method of claim 39, wherein when it is determined that radio resources can be allocated to meet the transmission schedule associated with the data stream, the method further comprises mapping the one or more QoS flows to at least one radio bearer between the RAN and the UE and reserving transmission resources for the at least one radio bearer { (see pg. 2, [0029]; pg. 1, [0016]; pg. 3, [0041]; Fig. 2) }.
Regarding claim 42, Cavalcanti discloses the method of claim 37, wherein determining whether radio resources can be allocated to meet the transmission schedule is further based on one or more of the following: resources needed for current or estimated traffic load, capabilities of the UE, channel quality between the RAN and the UE, and need for additional guaranteed resources to be allocated for the UE { (see pg. 2, [0029]; pg. 1, [0016]; pg. 3, [0041]; Figs. 1-6) }.
Regarding claim 46, Cavalcanti discloses the method of claim 45, further comprises sending to the external network an indication of whether the transmission schedule can be met, wherein: the sent indication is based on the response from the AMF of the 5G core network; and the sent indication also includes information related to the one or more further time windows when the response includes the first indication { (see pp. 2-3, [0033]; pg. 1, [0016]; pg. 3, [0041]; Figs. 1-6), where the system provides 5G communication }.
Response to Arguments
 	Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.  The Examiner respectfully disagrees with applicant’s arguments as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 	Regarding applicant’s argument of claim 31 on pg. 12, 3rd full par., “…silent…core network associated with a RAN…external network…”, the Examiner respectfully disagrees.  Applicant has failed to interpret and appreciate the teachings of well-known prior art Cavalcanti that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  
In particular, Cavalcanti discloses the language as related to the claimed feature(s) 
receiving, from the external network, a transmission schedule associated with a time- sensitive data stream, wherein the time-sensitive data stream is a data stream of a Time-Sensitive Network (TSN) { (see pg. 2, [0029]; pg. 1, [0016]; Fig. 2), where the system provides a TSN with TSN flows and traffic streams, and the system has communications nodes that can be located inside or outside the network (see pg. 5, [0062, lines 5-14]; pg. 3, [0038, lines 4-5]) }.  
Therefore, as addressed above, the applied reference more than adequately meets the claim limitations.
 	Regarding applicant’s argument(s) of claims 32-52, the claims are addressed for the same reasons as set forth above and as applied above in each claim rejection.


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
21 October 2022